368 U.S. 30 (1961)
DEPARTMENT OF REVENUE OF ILLINOIS ET AL.
v.
UNITED STATES ET AL.
No. 245.
Supreme Court of United States.
Decided November 6, 1961.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS.
William G. Clark, Attorney General of Illinois, and William C. Wines, Raymond S. Sarnow and A. Zola Groves, Assistant Attorneys General, for appellants.
Solicitor General Cox and John H. Caruthers for the United States et al.
PER CURIAM.
In the light of the representations of the Solicitor General and upon consideration of the entire record, the judgment of the District Court is vacated. The case is remanded to the District Court for further consideration in the light of developments which have occurred since the injunction was issued, without prejudice to consideration by that court of any application by appellees for such temporary equitable relief as they may request pending the further proceedings hereby ordered.